ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
K-W Construction, Inc.                       )      ASBCA No. 61221
                                             )
Under Contract No. N69450-13-D-1769          )

APPEARANCES FOR THE APPELLANT:                      Elizabeth H. Connally, Esq.
                                                     Connally Law, PLLC
                                                     San Antonio, TX

                                                    William W. Sommers, Esq.
                                                     Langley & Banack, Inc.
                                                     San Antonio, TX

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Stephanie Cates-Harman, Esq.
                                                     Assistant Director
                                                    Jonathan M. Warren, Esq.
                                                     Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled.

       Dated: 16 February 2018



                                                   dminis ative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61221, Appeal ofK-W Construction,
Inc., rendered in conformance with the Board's Charter.

      Dated:

                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals